Citation Nr: 1644362	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-40 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, claimed as depression and attention deficit disorder (ADD). 

2.  Entitlement to service connection for social personality disorder. 

3.  Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1979 to December 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The matters were subsequently transferred to the St. Petersburg RO.  

In March 2014, the Board remanded the above listed matters for additional development.  During the pendency of the remand, in an August 2014 VA Form 9, the Veteran perfected his appeals for entitlement to service connection for bilateral hearing loss; tinnitus; posttraumatic stress disorder (PTSD); right lower back, secondary to service-connected ankle sprain; abductor muscle, right leg secondary to service-connected bilateral ankle sprain; and a right knee condition, secondary to service-connected ankle sprain.  However, the Veteran requested a videoconference hearing before the Board in regard to these issues.  As there is hearing request pending, the Board will not discuss these issues.

The issue of entitlement to a rating in excess of 10 percent for the Veteran's service connected ankle strain has been raised by the record at the October 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that it referred this matter to the AOJ in its March 2014 remand.  However, no action was taken.  

In October 2011, the Veteran testified at a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its March 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination.  The Board requested the examiner to: (a) identify all psychiatric diagnoses, including reconciling past diagnoses; (b) provide an opinion as to whether it is at least as likely as not that any psychiatric disability was incurred in or aggravated during service or is related to his diagnosis of a personality disorder; and (c) provide an opine as to whether it is at least as likely as not that any diagnosed psychiatric disability is indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.  

The Veteran was afforded a VA examination in July 2014 where the examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 criteria, but had diagnoses of depressive disorder with anxious distress, with a history of mood disorder, not otherwise specified, and unspecified neurocognitive disorder.  The examiner noted that the Veteran's records indicated that a "number of events [] have contributed to his mood state to include: pain from ankle injury, colon cancer."  A December 2010 hospitalization note indicates that the Veteran was treated for colon cancer and had a psychiatric evaluation to assess his medication.  A 2011 psychiatric hospitalization shows that he was diagnosed with bipolar disorder.  The Veteran reported that he has had mental health treatment both in the private sector and at the Tennessee VA.  He also reported a history of alcohol abuse, depressive symptoms and substance abuse.  

The examiner opined that the Veteran did not meet the criteria for PTSD.  Further, the examiner opined that the Veteran's depressive disorder was not directly related to a general medical condition; however, it was negatively impacted by pain and colon cancer.  "It would be resorting to mere speculation to state what degree his depressive disorder is negatively impacted by the medical conditions."  

In an addendum opinion, the examiner reiterated that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-5.  The examiner also noted the Veteran's current and past psychiatric diagnoses: (1) Attention deficit hyperactivity disorder (ADHD) - begins in childhood; (2) personality disorders "there is no service connection for personality disorders"; (3) alcohol abuse - in remission; (4) opioid abuse - in remission; (5) cocaine abuse - in remission; (6) cannabis abuse - in remission; and (7) dysthymic disorder/anxiety disorder/mood disorder - "best explained by DSM 5 as unspecified depressive disorder with anxious distress."  

The examiner opined that it was less likely as not that any of the diagnosed psychiatric conditions were indicative of a psychiatric disability superimposed upon the Veteran's personality disorder.  "It is more likely that the Veteran experienced mood symptoms because of the personality disorder."  The RO also requested that the examiner clarify the basis for the opinion that "it would be mere speculation to state what degree [the Veteran's] depressive disorder is negatively impacted by the medical conditions."  It appears the examiner responded that the medical conditions to which she was referring were the Veteran's colon cancer, pain from ankle injury and neuropathy.  No further clarification opinion was provided regarding the basis for the opinion.   

The medical evidence regarding the Veteran's diagnosed psychiatric/personality disorder remains incomplete.  First, the examiner never addresses direct service connection in either the original opinion or the addendum.  Second, the examiner appears to attempt to address the theory of secondary service connection, but does not fully consider the applicable questions, i.e. causation and/or aggravation.  Therefore, the Board finds that a remand to obtain an addendum medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 2014 examiner (or a suitable substitute if this individual is unavailable).  The examiner is requested again to review the claims folder in order to render opinions as to the following:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability was incurred in or otherwise related to service or aggravated by service or is related to a personality disorder.

The Board is returning the matter for clarification because the July 2014 opinion or addendum did not clearly address whether the Veteran's depressive disorder was incurred in or otherwise related to service.  The addendum opinion did not provide any further information regarding direct service connection. 

The examiner is requested to address the Veteran's reports that he experienced feelings of depression and anxiety during and post-service, but did not seek treatment until 2007 due to lack of finances.  See Board Hearing transcript, pp. 5-7.  

(b)  If not, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disabilities were caused by his service-connected ankle disabilities.

(c)  If not, opine whether it is at least as likely as not that the Veteran's psychiatric disabilities are aggravated (i.e. chronically worsened) by his service-ankle disabilities. 

If aggravation is found, the examiner should address the following medical issues to the extent possible:

i. the baseline manifestations of the Veteran's psychiatric disabilities found prior to aggravation; and

ii. the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected ankle disabilities.

The July 2014 initial opinion states, "Depressive disorder is not [directly] related to General Medical condition, however is negatively impacted by pain and colon cancer.  It would be resorting to mere speculation to state what degree his depressive disorder is negatively impacted by the medical conditions."  This statement does not properly address causation or aggravation.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale is requested for all opinions.

2.  Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




